Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Energy Income Fund announces offers to purchase 8.75% and 8.0% convertible debentures CALGARY, Sept. 7 /CNW/ - Advantage Energy Income Fund (TSX: AVN.UN, NYSE: AAV) ("Advantage" or the "Fund") announced today that it has made an offer to purchase all of the outstanding 8.75% convertible unsecured subordinated debentures trading under the symbol "AVN.DB.F" (the "8.75% Debentures") and all of the 8.0% convertible unsecured subordinated debentures trading under the symbol "AVN.DB.G" (the "8.0% Debentures"). Following completion of the business combination involving Sound Energy Trust ("Sound") on September 5, 2007 (the "Sound Arrangement"), Advantage assumed all of the covenants and obligations of Sound under its debenture indentures providing for the issuance of the 8.75% Debentures and 8.0% Debentures. Pursuant to the change of control provisions in such debenture indentures, Advantage is required, within 30 days of such change of control, to make an offer (the "8.75% Offer") to purchase all of the outstanding 8.75%
